DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Applicant’s response, received 11/10/2021, to the previously presented office action has been considered and made of record. Claims 1-20 are pending further examination.

Response to Arguments
Applicant’s arguments and claim amendments, see Applicant’s claim amendments and page 12 of the Remarks filed 11/10/2021, with respect to the previously presented 35 USC 112(f) means plus interpretation of the previously presented claims 1-14 and the currently amended claims 1-14 presented on 11/10/2021 have been fully considered and are persuasive. Applicant’s response is persuasive for at least the reasoning that the claim amendments have removed the language causing the invocation of the 35 USC 112(f) means plus interpretation of the claims.  Therefore, the previously presented 35 USC 112(f) interpretation of claims 1-14 has been withdrawn.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al (US 2018/0055461, cited by Applicant in IDS provided 12/24/2021 as both JP2018-033698 and US 10499859, wherein the presently cited document is the US PG-Pub of the Applicant cited US Patent) in view of Tanaka (US 2018/0300888, cited by Applicant in IDS provided 12/24/2021)

With respect to Claims 1, 4, and 15-20: A medical image processing apparatus, comprising: [Iizuka (para 0024-0029 and Fig 1) has disclosed a computer system having ROM, RAM storage, display, and a CPU for carrying out the disclosed image processing on a digital computing device having a user interface and user input devices (para 0029-0031) with corresponding software (para 0057) for performing the method on said computing system.]
a processor, configured to: [Iizuka, para 0024-0029, CPU]
perform registration between structures included in a first three-dimensional image and a second three-dimensional image, [Iizuka (para 0020-0023) has disclosed processing a current 3D tomographic image and a second previously captured 3D tomographic image by at least registering (para 0023) and displaying in an overlapping or parallel fashion (para 0021). The non-linear registration and deformation is performed using the pixels and hence corresponding structure of the pixel image data represented by said pixels (pixel based non-linear registration – para 0023 of Iizuka).]
each of which includes a plurality of tomographic images including the same subject and which have different imaging times; [Iizuka (para 0020-0023) has disclosed processing a current 3D tomographic image of a subject and a second previously captured 3D tomographic image of the subject by at least registering (para 0023) and displaying in an overlapping type superimposition of the subject matter or in a parallel manner (para 0021).]
generate a difference image between the first three-dimensional image and the second three-dimensional image subjected to the registration processing; [Iizuka (para 0023) generation of a difference image between the current and previously captured 3D image set that have been registered.]
generate a composite image in which the difference image is superimposed on at least one of the first three-dimensional image or the second three-dimensional image; [Iizuka (para 0021 and 0023), wherein the registered and difference image data are superimposed (Fig 7A-7C and para 0054-0055). The difference image 7B being superimposed on the first or second 3D image of Fig 7A, producing the superimposed composite image data of Fig 7C.]
[Iizuka has further disclosed the display of the composite image data as required by the below claim limitations, but has not further disclosed the below claimed limitations requiring “specify a generation range……” or “display the composite image on a display such that first information indicating a generation range…. and second information indicating the generation range…..are displayed in the composite image”.]
specify a generation range of the difference image in a direction, in which the tomographic images are arranged, in at least one of the first three-dimensional image or the second three-dimensional image based on a result of the registration; and [Tanaka has disclosed the display and comparison of medical image data including three dimensional image data (para 0002, 0018, and 0040), wherein range data is specified and visualized by display with said medical image data to facilitate analysis by a user (para 0002-0003, 0019-0020). The specified ranges being ranges of positions in each of the first and second displayed three-dimensional image sets that correspond to the set of data being compared (para 0040). Hence a comparison of corresponding display of ranges of image data that correspond to structures to be compared between the first and second two dimensional images (para 0003, 0019-0020, 0033, 0041-0042, 0053-0055, 0064-0068). The range of each of the first three-dimensional image (para 0042), the second three-dimensional image (para 0042), and the “integrated range” (para 0042) that is the range of the integrated set of image data (hence, the composite/superimposed image data set such as disclosed by the teachings of Iizuka) sharing a common coordinate system. The display (Tanaka – para 0043, Fig 4A and para 0064-0068) of each of the first and second tomographic image data with each of said first, second, and integrated range data. The specification of ranges is at least the identification of common ranges between the image sets to be compared (para 0041-0042 and 0051 of Tanaka). Said specified said of ranges can be selected by the user (para 0049 of Tanaka).]
display the composite image on a display such that first information indicating a generation range of each of the tomographic images and second information indicating the generation range of the difference image in at least one of the first three-dimensional image or the second three-dimensional image are displayed in the composite image. [Tanaka (para 0019) has disclosed the display of a common range of image data in two sets of image data having a common range of image data over the union of said sets three image data. Tanaka discloses the selection of the range of common data between said union of image data for the display of image data from the two sets in a manner such that the user can grasp the spatial relationship between the image datasets being compared (para 0019-0020). Said range and overlapping data in a certain direction (para 0020 of Tanaka). Said scales and ranges being displayed with the sets of image data during comparison (para 0020 of Tanaka). The range being said range over which the medical image data is generated by the tomographic device disclosed by each of Tanaka and Iizuka.]
[Tanaka and Iizuka are analogous art of image data processing of tomographic medical image data, wherein pairs of separate tomographic medical image data sets are simultaneously displayed to a user for use in medical image analysis by said user. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the integrated display of tomographic medical image datasets of Iizuka to further include range and spatial information associated with each of the displayed datasets as disclosed by Tanaka, by displaying range and scale information of each image dataset and the common coordinate range system of said image datasets as disclosed by Tanaka. The motivation for combining would have been to provide the user (para 0020 of Tanaka) with information on the display indicating the positional relationship such that a use observing the medical images can easily grasp the positional relationship between the plurality of medical images. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Iizuka with Tanaka to achieve the present set of claimed limitations.]

With respect to Claim 2: The medical image processing apparatus according to claim 1, wherein
[Tanaka (para 0042-0043, 0053, and 0064-0065) wherein the first information that is at least a figure indicating the first range and a figure indicating the second range for the corresponding first and second image data set (para 0047 & 0052, Fig 3 items 310 & 320, para 0065 & 0067-0068, Fig 4A), and the second information is a marking visible/displayed indication (para 0055-0058) displayed on the bar/scale by the method of Tanaka of the integrated range (para 0043) indicating that the compared image data sets overlap in a range of values on said displayed figure that is a bar/scale (see items 440, 450, 460 of Fig 4A having indicators 430 depicting the boundaries of the common range).]

With respect to Claims 3 and 7: The medical image processing apparatus according to claim 1, wherein
the processor is able to perform switching between display and non-display of the second information. [The teachings of Tanaka, of Iizuka in view of Tanaka, has been relied upon for specifying and generating the range information for display. Tanaka (para 0065) if no common range between the images, then the step of displaying figures of the common range that is the markings on the bar/figure/scale indicating the overlapping region of said first and second ranges of Tanaka (para 0065 and 0067-0068 of Tanaka). Hence the switching between display and non-display of the second information based on at least the existence of overlap between the ranges of said image data sets.]

With respect to Claim 5: The medical image processing apparatus according to claim 4, wherein
the difference generation information is a mark indicating that there has been use for generation of the difference image or there has been no use for generation of the difference image. [Tanaka (para 0065) if no common range between the images, then the step of displaying figures of the common range that is the markings on the bar/figure/scale indicating the overlapping region of said first and second ranges of Tanaka (para 0065 and 0067-0068 of Tanaka). Hence the switching between display and non-display of the second information based on at least the existence of overlap between the ranges of said image data sets. “the difference generation information” being the existence or non-existence of a marking on the bar/range/scale/figure indicating the values of the first and second ranges overlap hence are common to be compared as per the teachings of Tanaka or differenced as per the teachings of Iizuka.]

With respect to Claim 6: The medical image processing apparatus according to claim 4, wherein the processor is configured to:
display the composite image on a display. [Iizuka (para 0052, 0054-0055, 0069, 0072-0073 and Fig 3) has disclosed compositing the image data for display such that the difference/comparison image data and the image data of the first or second tomographic are displayed in a composite overlapping manner.]

With respect to Claims 8-9: The medical image processing apparatus according to claim 1, wherein
the processor generates the composite image by converting the difference image into a color corresponding to a signal value of the difference image and superimposing the converted difference image on at least one of the first three-dimensional image or the second three-dimensional image. [Iizuka (para 0047) each color of the difference image used in the composite image display (Fig 7C, para 0052, 0054-0055, 0069, and 0072-0073) is assigned respective to the ranges of pixel values of the image data. Wherein the displayed image data is a composite of the difference image data and one of the tomographic image datasets (see para 0052, 0054-0055, 0069, 0072-0073 and Fig 7C of Tanaka).]

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al (US 2018/0055461) and Tanaka (US 2018/0300888) as applied to at least claim 8, in view of Casas et al (US 2016/0191887).

With respect to Claims 10-11: The medical image processing apparatus according to claim 8, wherein [As per the discussion of claims 8-9 above: Iizuka (para 0047) has disclosed assigning color values to the difference image for display as required by the limitations of claim 8. However, neither Iizuka nor Tanaka have further disclosed the further claim limitations requiring the use of a LUT “look-up table” to establish the relationship between a signal value of the image and the color.]
the processor converts the difference image into a color corresponding to a signal value of the difference image with reference to a look-up table in which a relationship between a signal value of the difference image and a color is defined. [Casas (para 0013, 0058, 0095, 0107, and 0119) has disclosed displaying the superimposed image data comprising a difference image data and one of the captured image data sets, wherein (para 0013, 0129, 0134-0135, 0154-0155, 0158-0159) the displayed image data are assigned color values to the displayed range of pixel values using a look-up table (para 0075 of Casas).]
[Casas and Iizuka in view of Tanaka are analogous art of analyzing displayed medical image data from a plurality of datasets, and the display of said image data to the user in assigned color values. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-specified method of assigning particular color values to the range of displayed pixel values of Iizuka in view of Tanaka using the known methodology of utilizing a look-up table to store and assign color pixel values given input pixel values as disclosed by the teachings of Casas to produce the reasonably expected result of displaying color pixel values using a pre-established color pixel to pixel intensity relationship such as that of a LUT as disclosed by Casas. The motivation for combining would have been to utilize a known method of assigning color pixel values to pixel intensity values as disclosed by the teachings of Casas in a method requiring the assigning of color pixel values to pixel intensity values such as disclosed by Iizuka in view of Tanaka to achieve the reasonably expected result of displaying color pixel values using a look-up table-based color pixel relationship. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Casas with Iizuka in view of Tanaka to achieve the limitations of the presently claimed invention.]

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al (US 2018/0055461) and Tanaka (US 2018/0300888) as applied to at least claim 1, in view of Ichinose (US 2019/0236783).

With respect to Claim 12: The medical image processing apparatus according to claim 1, 
Wherein [Iizuka (Fig 6A-7C and discussion of at least claim 1, has disclosed the use of the imaging and comparison process on images of structural anatomy. Iizuka in view of Tanaka have not further disclosed that the particular type of structure is a bone or vertebra as required by the following claim limitation.]
the structure is a bone. [Ichinose (para 0009, 0011-0012, 0198) has disclosed a medical 3D CT imaging device and comparative analysis method of temporally successive image datasets, wherein the bone type structure being analyzed and utilized for registration include vertebra type bone structure (para 0198).]
[Ichinose and Iizuka in view of Tanaka are analogous art of comparative medical image analysis including structures such as bones. It would have been obvious to one of ordinary skill in the art to capture bone type structures including vertebrae using known medical imaging techniques including vertebra bone structure image capture as disclosed by Ichinose and to utilize the captured image data of the vertebrae in a known process for bone structure medical image analysis as disclosed by Iizuka in view of Tanaka to perform the expected result of displaying image datasets of bone structure for comparison and analysis by a medical user. The motivation for combining would have been to use a known medical image analysis method of medical image datasets as disclosed by Iizuka in view of Tanaka in a known manner on a known type of bone structure medical image data as disclosed by Ichinose to achieve the reasonably expected result of comparing vertebra bone structures as disclosed by Iizuka in view of Tanaka. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Iizuka in view of Tanaka with the teachings of Ichinose to achieve the present set of claim limitations.

With respect to Claim 13: The medical image processing apparatus according to claim 12, wherein [Iizuka (Fig 6A-7C and discussion of at least claim 1, has disclosed the use of the imaging and comparison process on images of structural anatomy. Iizuka in view of Tanaka have not further disclosed that the particular type of structure is a bone or vertebra as required by the following claim limitation.]
the structure is a vertebra. [Ichinose (para 0009, 0011-0012, 0198) has disclosed a medical 3D CT imaging device and comparative analysis method of temporally successive image datasets, wherein the bone type structure being analyzed and utilized for registration include vertebra type bone structure (para 0198).]
[Ichinose and Iizuka in view of Tanaka are analogous art of comparative medical image analysis including structures such as bones. It would have been obvious to one of ordinary skill in the art to capture bone type structures including vertebrae using known medical imaging techniques including vertebra bone structure image capture as disclosed by Ichinose and to utilize the captured image data of the vertebrae in a known process for bone structure medical image analysis as disclosed by Iizuka in view of Tanaka to perform the expected result of displaying image datasets of bone structure for comparison and analysis by a medical user. The motivation for combining would have been to use a known medical image analysis method of medical image datasets as disclosed by Iizuka in view of Tanaka in a known manner on a known type of bone structure medical image data as disclosed by Ichinose to achieve the reasonably expected result of comparing vertebra bone structures as disclosed by Iizuka in view of Tanaka. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Iizuka in view of Tanaka with the teachings of Ichinose to achieve the present set of claim limitations.]

With respect to Claim 14: The medical image processing apparatus according to claim 13, wherein
each of the first three-dimensional image and the second three-dimensional image includes a plurality of tomographic images of an axial cross section. [Ichinose, Fig 10-13, wherein the cross sections are along the axis of the spine.]

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666